Citation Nr: 0331678	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  97-05 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total rating for compensation purposes based 
upon individual unemployability.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from January 1954 to 
April 1957, and from June 1966 to August 1974.  Service 
records disclose the appellant also served in the National 
Guard.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Montgomery, Alabama.  

In an April 2002 decision, the Board denied the appellant's 
claim.  The appellant appealed the April 2002 Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a March 2003 Order, the Court vacated and 
remanded this case to the Board for readjudication, to 
include a more complete discussion regarding VA's compliance 
with the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REMAND

A review of the record discloses that the appellant has not 
received written notice of the Veterans Claims Assistance Act 
(VCAA), a significant change in the law enacted during the 
pendency of this matter.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)).  

In this regard, the Board notes that the United States Court 
of Appeals for the Federal Circuit recently invalidated the 
regulations that empowered the Board to both issue written 
notification of the VCAA to veterans and to consider 
additional evidence without prior RO review in the absence of 
a waiver of such review by the veteran or his representative.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  More recently, in a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

After reviewing the record the Board finds that 
contemporaneous VA examinations are warranted.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990)

Accordingly, to ensure due process, this case is REMANDED to 
the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 
2002), and any other applicable legal 
precedent and regulations.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO is requested to furnish the 
veteran the appropriate release of 
information forms in order to obtain copies 
of any VA and private medical records 
pertaining to treatment for his service 
connected disabilities covering the period 
from July 2001 to the present.

3.  The veteran should be afforded a VA 
examination by a gastrointestinal specialist 
to determine the nature and severity of the 
postoperative residuals, gastrectomy with 
reflux esophagitis.  The claims folder must 
be made available to the examiner for review 
before the examination, and the report of 
examination must also clearly state that the 
examiner reviewed the claims folder.  Any 
tests or specialized examinations deemed 
necessary should be performed.  It is 
requested that the examiner obtain a detailed 
occupational history.  Following the 
examination, the examiner is requested to 
render an opinion concerning the impact the 
gastrointestinal disability has on the 
veteran's employability.  A rationale for any 
opinion expressed should be included in the 
report.

4.  The appellant should be afforded an 
examination by a dermatologist to determine 
the nature and extent of the service- 
connected skin disability.  All necessary 
tests, to include specialized studies, deemed 
necessary by the examiner should be 
performed. The claims folder is to be made 
available to the examiner for review in 
conjunction with this examination.  It is 
requested that the examiner obtain a detailed 
occupational history.  Color photographs of 
the involved areas should be included in the 
examination.  Following the examination it is 
requested that the examiner render opinion 
concerning the impact the skin disorder has 
on the veteran's employability.  A rationale 
for any opinion expressed should be included 
in the report.

5.  Thereafter, the RO should readjudicate 
the veteran's claim. If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits since 
the issuance of the last SSOC, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




